Citation Nr: 1501648	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-06 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1963.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision in which the Chicago RO (hereinafter Agency of Original Jurisdiction (AOJ)) denied 5 separate claims, to include hearing loss and tinnitus.  In August 2009, the Veteran filed a notice of disagreement (NOD) limited to the hearing loss and tinnitus issues.  A statement of the case (SOC) was issued in November 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later than month. 

In July 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A copy of the hearing transcript is associated with the record.

In September 2013, the Board remanded this appeal to the AOJ for further evidentiary development.  After completing the requested development to the extent possible, the AOJ continued to deny the claims (as reflected in a February 2014 supplemental SOC (SSOC)). 

The Board remanded this appeal again to the AOJ in March 2014.  After completing the requested development to the extent possible, the AOJ continued to deny the claims (as reflected in an October 2014 SSOC).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.
 
2.  The Veteran's assertions of noise exposure in service are credible and consistent with the circumstances of his service.

3.  Although the Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, there is no credible, probative evidence of hearing loss for many years after service, and the only competent, probative opinion of record to address the question of whether there exists a medical nexus between the Veteran's in-service noise exposure and his bilateral hearing loss weighs against the claim.

4.  Although the Veteran currently asserts that he experiences tinnitus, there is no credible, probative evidence of tinnitus for many years after service, and the only competent, probative opinion of record to address the question of whether there exists a medical nexus between the Veteran's in-service noise exposure and current tinnitus weighs against the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)), includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

The Veteran filed his original service connection application for hearing loss and tinnitus in April 2009.  In a June 2009 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate his service connection claims, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The August 2009 rating decision reflects the initial adjudication of the claims after the issuance of this letter.  Hence, the June 2009 letter - which meets the content of notice requirements described in Dingess/Hartman and Pelegrini - also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  The AOJ has obtained the Veteran's service treatment records (STRs) and service personnel records (SPRs) as well as all relevant VA and private treatment records.  

The Board observes that the AOJ was unable to obtain all VA and private records claimed to have existed.  The earliest VA treatment record specifically for hearing loss is dated in 2008.  By means of a VA Form 10-7131 dated May 2014, the AOJ requested from the Louisville/Lexington VA Medical Center (VAMC) all records dating back to 1963.  Later that month, the AOJ received notification that a thorough search of their systems of records revealed no records.  Additionally, by letter dated July 2014, the AOJ received notification from Hardin Memorial Hospital that records of the Veteran's treatment in the 1970's no longer existed due to destruction of records.  The Veteran was advised of the unavailability of these records in the October 2014 SSOC.  The Board is unaware of any additional available, relevant medical records necessary to decide the claims.

Also of record and considered in connection with the claims are various statements provided by the Veteran and by his representative, on his behalf.  The Board finds that no further action with respect to either claim, prior to appellate consideration, is required.

The record also reflects that VA has made reasonable efforts to afford the Veteran an adequate examination.  An August 2011 VA Compensation and Pension (C&P) examination report adequately addressed the etiology of the Veteran's tinnitus, but did not adequately address all issues relating to his hearing loss.  The Board remanded this appeal on two occasions in order to obtain an adequate VA Compensation and Pension (C&P) examination report which specifically discussed the medically known or theoretical causes of hearing loss; how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other noise; whether or not a "notch" indicating noise-induced hearing loss was present in the review of the in-service audiograms; and whether the Veteran's treatment for a retracted left tympanic membrane in April 1963 holds any significance to his current hearing loss disability.

An October 2014 VA C&P examination report, which is based upon review of the claims folder, fully discusses the questions posed by the Board in the prior remands and is adequate for purposes of assessing the nature and etiology of the Veteran's hearing loss disability.  Accordingly, the Board finds that the October 2014 VA examination is adequate to adjudicate the Veteran's hearing loss claim, and no further examination is necessary.

As for the Veteran's July 2013 Board hearing, the Board notes that the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the July 2013 hearing, the undersigned enumerated the issues on appeal.  Also, information was solicited regarding the onset of the Veteran's hearing loss and tinnitus symptoms and the circumstances of his military service.  The undersigned also discussed his theories of entitlement and whether there were any outstanding medical records available.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim[s]" were also fully explained.  See Bryant, 23 Vet. App. at 497.  As a result of that hearing, the Board ordered additional development of the claims which cures any potential hearing deficiency.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

This case has been previously been remanded to obtain VA treatment records since 1963, private treatment records and an adequate VA examination.  As discussed above, the AOJ has received notice from the Louisville/Lexington VAMC and Hardin Memorial Hospital that no records exist dating back to many decades ago.  Additionally, the October 2014 VA C&P examination report satisfies the Board's prior remand directives.  Thus, the Board is satisfied that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran contends that he is entitled to service connection for bilateral hearing loss and tinnitus.  He asserts that he had "bad hearing" when he entered service which worsened with his duties as a machine gunner and 3.5-inch rocket man.  He describes not being provided hearing protection and being told that he had an 80% hearing loss in his ear.  As the same evidence is pertinent to both claims, the Board addresses both issues in the same analysis.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, this requires competent evidence of (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, hearing loss is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")

Notably, the Walker decision appeared to operate on the assumption that sensorineural hearing loss was not considered a "chronic" disease for purposes of 38 C.F.R. § 3.303(b).  This case did not contain any discussion as to whether sensorineural hearing loss came within the definition of an organic disease of the nervous system which is listed as a chronic disease for purposes of 38 C.F.R. § 3.309(a). 

VA has a policy that sensorineural hearing loss is deemed an organic disease of the nervous system for purposes of 38 C.F.R. § 3.309(a).  See Veterans Benefits Administration (VBA) Fast Letter 10-02 (Mar. 18, 2010).  See also Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (characterizing high frequency sensorineural hearing loss as an organic disease of the nervous system).  As the Walker case did not expressly address this issue, the Board will deem sensorineural hearing loss as a "chronic" disease for purposes of this decision.

VA has not, however, identified tinnitus as a "chronic" disease under 38 C.F.R. § 3.309(a), to include coming within the definition of an organic disease of the nervous system.  Although tinnitus is not a chronic disease, listed in section 3.309(a), that is subject to service connection based upon a showing of continuity of symptomatology per Walker, as explained below, lay assertions as to the existence, and continuity of symptoms, of tinnitus, or ringing in the ears, is considered competent evidence of such. 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the totality of the evidence of record, the Board finds that competent, probative evidence satisfies the first two elements of service connection: current disability and in-service incurrence.  However, the preponderance of the evidence weighs against a finding of medical nexus to service for either hearing loss or tinnitus. 

The first element of service connection is demonstrated by the initial VA examination in August 2011 which shows that the Veteran has current bilateral hearing loss disability (as defined in 38 C.F.R. § 3.385) and tinnitus.  Notably, the October 2014 VA examination clarified that the Veteran has a sensorineural hearing loss in the right ear and a mixed hearing loss (sensorineural and conductive) in the left ear.

The second element of service connection - in-service incurrence or aggravation of a disease or injury - is also satisfied.  In this respect, the Veteran's Form DD-214 shows that he had a military occupation specialty (MOS) as a light infantryman.  As such, his assertions of noise exposure in service are credible and consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).

However, the third element of service connection - evidence of a nexus or causal connection, however, is not met. 

The Veteran served on active duty from September 1961 to September 1963.  His November 1960 pre-induction examination did not disclose any lay or medical evidence of hearing loss or tinnitus.  However, he reported a history of diphtheria.  Examination disclosed 15/15 hearing bilaterally by whispered voice test.  His September 1961 induction examination also disclosed 15/15 hearing bilaterally by whispered voice test.  At that time, the Veteran described a history of running ears.

On April 5, 1963, the Veteran was treated for a retracted left tympanic membrane.  A return visit on April 8, 1963, reflected that this condition resolved and treatment was discontinued.  The Veteran was advised to return as needed (prn).

On his July 1963 separation examination, the Veteran denied problems with his ears, to include "RUNNING EARS."  At that time, clinical examination of his ears was normal and it was reported that he had no residuals from diphtheria as a child.  His audiometric testing revealed as follows:


250
500
1000
2000
3000
4000
6000
8000
RIGHT
10
10
0
5
-
25
-
30
LEFT
10
5
0
5
-
10
-
20

The foregoing in-service testing results do not reflect hearing loss to an extent recognized as a disability for VA purposes.  However, the absence of such evidence is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In this regard, evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also 38 C.F.R. § 3.303(d).  Likewise, competent, probative evidence of tinnitus that is the result of in-service injury or disease may be subject to service connection.  38 C.F.R. § 3.303(a).  However, as discussed below, the preponderance of the evidence weighs against the award for service connection for either claimed condition.

The Veteran filed his current claim for hearing loss and tinnitus in April 2009, at which time he alleged the onset of hearing loss and tinnitus in service which could be demonstrated in his STRs.  However, as discussed above, the Board finds no lay or medical evidence in the STRs supporting his contention.

The post-service medical records do not reflect any lay or medical report of hearing loss or tinnitus within the first post service year.  Rather, an October 2008 VA clinic record first reflects the Veteran's report of undergoing a stapedectomy vs tympanoplasty in approximately 1978.  He had a history of otosclerosis with occasional otorrhea.  In September 2010, the Veteran reported occasional tinnitus.

At his initial VA C&P audiology examination in August 2011, the Veteran reported a history of frequent ear infections since childhood with otologic surgery in 1978.  He had first experienced tinnitus "SOMETIME AFTER MY EAR SURGERY IN 1978."  His post-service noise exposure included working for one year in a factory and 14 years as a truck driver.  Audiometric testing demonstrated puretone thresholds of 20, 25, 25, 60 and 70, and left ear puretone thresholds of 20, 30, 55, 75 and 85, at 500, 1000, 2000, 3000 and 4000 Hertz, respectively.  He had speech recognition scores of 98 and 100 percent in the right and left ears, respectively.  The Veteran's ipsilateral acoustic reflexes and contralateral acoustic reflexes were abnormal, bilaterally.  The examiner diagnosed bilateral sensorineural hearing loss which was not at least as likely as not (50%) probability or greater) caused by or a result of an event in military service.  In providing this opinion, the VA examiner indicated that the Veteran had normal hearing from 500 to 4000 Hertz on his July 1963 separation audiogram.  The examiner also opined that the Veteran's tinnitus was at least as likely as not a symptom associated with hearing loss, and less likely than not related to military noise exposure given the onset of tinnitus approximately 15 years after service and following otologic surgery.

As a result of two Board remands, the AOJ obtained a comprehensive medical opinion - based on review of the claims folder - regarding the etiology of the Veteran's bilateral hearing loss.  An October 2014 VA C&P examination report offered diagnoses of right ear sensorineural hearing loss, and mixed hearing loss in the left ear.  The examiner first indicated that the Veteran was provided a whispered voice test upon induction which did not rule out the presence of a unilateral or high frequency hearing loss.  However, the Veteran had normal hearing in both ears from 500-4000 Hz on his July 1963 separation audiogram from 7/15/1963.  Given the excellent hearing thresholds upon separation, the examiner found that it was less likely than not there was a threshold shift in either ear between induction and separation.  

The examiner next explained that there were numerous medically known and theoretical causes of hearing loss.  In the Veteran's case, the examiner found that the current hearing loss was less likely caused by or a result of military noise exposure but more likely due to strong evidence of intervening causes such as working as a truck driver for 14 years, his pre-existing and post-military problems with his ears, i.e., "running ears" and his history of ear surgery.

The examiner also explained that a Noise-Induced Permanent Threshold Shift (NIPTS) typically began with a "noise notch" at 4 kHz, but as exposure levels increased and other factors such as age commingled, hearing thresholds outside the 2-6 kHz range were affected.  The most common configuration of hearing loss due to long-term noise exposure was a bilaterally symmetric loss.  In this case, the Veteran's current hearing loss most resembled that of a bilaterally symmetric hearing loss from long-term noise exposure with the added layer of a conductive component in the left ear.  According to "The Noise Manual," "[m]onaural (one ear) losses do not usually result from noise exposure - conductive (middle ear) losses are never caused by continuous noise, although explosions can sometimes rupture the eardrum and cause a conductive loss."  In this case, the examiner found that the Veteran's hearing thresholds on his separation audiogram did not constitute a "notch" configuration as his hearing did not recover to thresholds within normal limits at 8 kHz.  The examiner explained that, typically, the first sign of hearing loss due to noise exposure was a "notching" of the audiogram at 3000, 4000, or 6000 Hz with recovery at 8000 Hz.  The exact location of the notch depended on multiple factors, including the frequency of damaging noise and the length of the ear canal.  Thus, in early noise-induced hearing loss, the average hearing thresholds at 500, 1000, and 2000 Hz were better than the average at 3000, 4000, and 6000 Hz and the hearing level at 8000 Hz was usually better than the deepest part of the "notch."  This "notching was in contrast to age-related hearing loss, which also produced high frequency hearing loss, but in a down-sloping pattern without recovery at 8000 Hz.

With respect to the Veteran's treatment for a retracted left tympanic membrane in April 1963, the examiner found that such treatment did not hold any significance to his current hearing loss disability as an April 8, 1963, STR clearly stated "Return visit - no more pain now and drum not retracted."  Additionally, the Veteran had normal hearing from 500-4000 Hz in the left ear on his July 1983 separation audiogram.  In providing these opinions, the VA examiner referenced several medical literature sources.

Here, while the Veteran experienced noise exposure in service, his assertions that he experienced symptoms of diminished hearing and ear ringing in service (or prior to service with regard to hearing loss) are not credible and, thus, provide no persuasive support for either claim.  In this respect, the Board finds no corroboration for the Veteran's assertion that treatment for hearing loss and tinnitus would be found in his STRs, or his apparent assertion that he manifested hearing loss prior to service which worsened in service.  In this respect, the Board places greater probative weight to the audiometric findings in service which objectively measured normal hearing acuity in both ears at the time of his separation from service.  In fact, there is no objective measurement of hearing loss by audiometric examination until many decades after service separation.

Furthermore, at his August 2001 VA C&P examination, the Veteran provided a very specific statement regarding the onset of his tinnitus - "SOMETIME AFTER MY EAR SURGERY IN 1978."  At his hearing in March 2014, the Veteran reiterated that his tinnitus started after his ear surgery.  These statements hold more probative value than his generic reference to tinnitus being showed in his STRs on his original service connection application. 

On the question of whether either hearing loss or tinnitus is medically related to the Veteran's in-service noise exposure, the Board finds that the competent, probative medical opinion evidence weighs against each claim.

The August 2011 VA examiner found that the Veteran's tinnitus was at least as likely as not a symptom associated with hearing loss, and less likely than not related to military noise exposure given the onset of tinnitus approximately 15 years after service and following otologic surgery.

The October 2014 VA examiner rendered a negative opinion with respect to the hearing loss claim, noting that the Veteran's hearing was normal at service separation with no evidence of a pattern of change in his hearing thresholds.  Post-service, the Veteran worked in a noisy occupation as a truck driver and underwent otologic surgery for recurrent ear infections.  The VA examiner found that the Veteran did not demonstrate evidence of NIPTS which typically began with a "noise notch" at 4 kHz as his hearing did not recover to thresholds within normal limits at 8 kHz.  The examiner further explained that, according to medical literature, the left ear conductive hearing loss could not have been caused by noise in the absence of a ruptured eardrum, and that the Veteran's treatment in April 1963 for a retracted eardrum had resolved and held no significance to his current hearing loss disability.

Here, the October 2014 opinion regarding the Veteran's hearing loss is based on examination of the Veteran and consideration of his documented medical history and assertions, and is supported by stated rationale with reference to medical literature.  As such, the Board accepts this opinion as highly probative of the medical nexus question regarding hearing loss.  Similarly, the August 2011 VA opinion on the issue of tinnitus is based on examination of the Veteran and consideration of his documented medical history and assertions, and is supported by stated rationale.  The Board also accepts this opinion as highly probative of the medical nexus question regarding tinnitus.

On the other hand, the only opinion supporting a nexus between hearing loss and tinnitus consists of the personal opinions of the Veteran and his representative.  However, the Board finds that these opinions provide no persuasive support for these claims as the matter of the etiology of the disabilities at issue is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of the Veteran's hearing loss and tinnitus disabilities is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matter upon which these claims turn.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  Hence, the lay assertions of medical nexus are not competent and, thus, have no probative value.

Thus, the Board finds no competent evidence of the onset of hearing loss and tinnitus in service or, with respect to hearing loss, to a compensable degree within one year of service discharge.  As discussed above, the Veteran's audiometric findings in service were within normal limits and not indicative of a hearing loss disability in either ear.  There are no audiometric tests within the first post-service year and the October 2014 VA examiner, who considered the Veteran's allegation of continuity of decreased hearing acuity since service, found no evidence of a nexus between hearing loss and service.  Thus, the Board finds that service connection for hearing loss by application of 38 U.S.C.A. § 3.309(a) or 38 C.F.R. § 3.303(b) is not warranted.  Also, as discussed above, the Board finds that the credible evidence from the Veteran reflects the onset of tinnitus after service discharge.

For all of the foregoing reasons, the Board finds that the claims for service connection for hearing loss and tinnitus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49 at 53-56.



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


